      Case:18-01414-MCF13 Doc#:29 Filed:11/26/18 Entered:11/26/18 10:36:57                                Desc:
                         Objection to Claim - Single Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:                                                       Case No. 18−01414 MCF
CARMEN MARIA IBARRA ORTEGA
aka CARMEN M. IBARRA ORTEGA                                  Chapter 13

xxx−xx−2488
                                                             FILED & ENTERED ON 11/26/18
                         Debtor(s)



                                                       ORDER

Debtor's objection to claim #2 filed by Army & Air Force Exchange Services (docket entry #22), having been duly
notified to all parties in interest, and no replies or objections having been filed timely, it is now ORDERED that said
motion be and it is hereby granted.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Monday, November 26, 2018 .
